Title: From John Adams to Richard Rush, 25 December 1816
From: Adams, John
To: Rush, Richard



Dear Sir
Montezillo Decr 25. 1816

Your Letter of the 29th of September has not been answered by me as it ought to have been.
Your Excursion Horseback gave me high hopes; and excited vain Recollections. Dean Swift bragged; and why Should not I.? Swift crowed over Pope Arbuthnot &c and boasted that he could ride 500 miles upon a trotting Horse. In 1777 I rode on Horseback from Penn’s Hill in this Town to Baltimore, more than 500 miles, upon a trotting horse too, crossing Hudson River with my horse 15 miles above Fishkill, the Ice cracking under me a great part of the Way. Raraton River in New Jersey We passed in the Same Way. When Shall We find a Walter Scott to write the Romances of our American Revolution?
I wish you had visited “The Poplar Forest” after the having Seen Montecello. Of this last elevated and magnificent Structure I have had pleasing Accounts from Travellers, that I have had the Pleasure to introduce to the Philosopher, Statesman, and classick Writer, who is the Genius of the Place. They all return full of Praises and gratitude.
All this, is but an Introduction to a Serious proposition. In my Pilgrimage I have Scarcely Seen a more pleasing Sight than a Gentleman and his Lady on horseback, riding to visit their Friends. Why cannot you mount your Rosinante and Mrs Rush her Narragansett pacing Pony and take a ride to the Northward? or if Childen and Family forbid this, Why cannot you come by Stages and Steamboats? What Roads, What Ferry’s had I to pass in 1774, 1775 1776 and 1777? From Washington to Montezillo is now but a party of pleasure.
However you come, I will Shew you, no artificial Magnificence: but twenty Scenes of natural Beauty, that neither Virginia nor Pensilvania can rival. I will Shew you Penns Hill, for We have had our Penn, as well as you. I will Shew you Milton Hill and the blue Hill, and 20 other Hills and Oh! that I could Shew you Bacon Hill which I have So often ascended to See the Sun rise. But Avarice has levelled it with the grovelling mercantile Inhabitants about it. But to descend from these Heights I will Shew you Montezillo, and even this Hillock among Mountains will exhibit natural Beauty Superiour to the vast Wilderness you Saw from Monticello.
I have written all this chiefly to introduce a Request of your kind Attention to Col. Sumner and his Sister. We are “All Federalists and All Republicans”. Sat Verbum &c He is a Brother and She a Sister of Mrs Wells, who came back in love with Mrs Rush.
Your Fathers Letters to me would do honour to his Memory. The Time will come when they will be quoted as Standards of Integrity, But at present they would break up an hundred hornets nests.
John Adams